                                          December 20, 2019

   VIA ECF

   Honorable Jesse M. Furman
   United States District Court
   Southern District of New York
   40 Centre Street, Courtroom 1105
   New York, New York 10007

          Re: Bediako and Miller v. P&G Auditors, et al., No. 19-CV-2527

   Your Honor:

          This firm represents the plaintiffs in the above referenced action. I write to request an
   extension of time to submit a motion for collective action certification which is currently due by
   December 20, 2019. See Civil Case Management Plan and Scheduling Order [DE 52].

           The parties are actively negotiating settlement and Plaintiffs request a two (2) week
   extension, or up to and including January 3, 2020, to file their motion for collective action
   certification.

          The requested extension of time is not made for the purpose of delay, and no party will be
   prejudiced if the Court were to grant the requested extension.

          Counsel for the Plaintiffs has conferred with counsel for Defendants and is authorized to
   represent that Defendants have no objection to this request.

          We thank the Court for its consideration of this request.

                                                Respectfully submitted,

                                                s/ Andrew R. Frisch___
                                                Andrew R. Frisch
                                                MORGAN & MORGAN, P.A.
The deadline to submit a motion for collective action certification is hereby EXTENDED, nunc
pro tunc, to January 3, 2020. The parties are reminded, however, that requests for extension
must be submitted at least 48 hours in advance of the deadline. The Clerk of Court is directed to
terminate ECF No. 54. SO ORDERED.



               December 23, 2019


        8151 Peters Road, Suite 4000, Plantation, FL 33324 | (954) 318-0268 | ForThePeople.com
